30 F.3d 141
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Edward A. GREEN, Plaintiff-Appellant,v.UNITED STATES OF AMERICA, Defendant-Appellee.
94-6024
United States Court of Appeals, Tenth Circuit.
Aug. 4, 1994.

1
Before TACHA and EBEL, Circuit Judges, and ROGERS,** District Judge.

ORDER AND JUDGMENT1

2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiff appeals the district court's summary judgment in favor of defendant on each of plaintiff's claims for malicious prosecution, outrageous conduct, false imprisonment, invasion of privacy, and interference with contract.  We review a grant of summary judgment de novo applying the same legal standard as did the district court, Fed.R.Civ.P. 56(c).   Thomas v. Wichita Coca-Cola Bottling Co., 968 F.2d 1022, 1024 (10th Cir.), cert. denied, 113 S.Ct. 635 (1992).  Rule 56(c) dictates that, if there is no genuine issue as to any material fact and the moving party is entitled to judgment as a matter of law, summary judgment is appropriate.  Fed.R.Civ.P. 56(c).  When applying that standard, "[w]e view the evidence and draw any inferences in a light most favorable to the party opposing summary judgment, but that party must identify sufficient evidence which would require submission of the case to a jury."   Thomas, 968 F.2d at 1024.


4
We have reviewed the record, and there is nothing we can add to the district court's succinct legal analysis.  We affirm the summary judgment for substantially the same reasons set forth in the district court's December 14, 1993 order.


5
The judgment of the United States District Court for the Western District of Oklahoma is AFFIRMED.  The mandate shall issue forthwith.



**
 Honorable Richard D. Rogers, United States District Judge for the District of Kansas, sitting by designation


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470